Whitfield, C. L,
delivered the opinion of the court.
The funeral expenses are not a debt of the decedent within the meaning of § 1965, Code 1892. The considerations which *376support this view and demonstrate the correctness of the chancellor’s decree in allowing the administrator to pay the funeral expenses out of the $500 insurance money are obvious. The administrator was also entitled to a reasonable attorney’s fee, but the claim for nurse’s hire was a debt of the decedent, and ought not to have been taken out of this insurance money.
The decree is affirmed in all things except as to the claim of Elizabeth Kirshy for nurse’s hire, which was a debt of decedent. As to that it is reversed, and the cause remanded to be proceeded with in accordance with this opinion.